Citation Nr: 0732120	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's application 
to reopen a claim of service connection for an eye disorder.

In September 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

When this matter was initially before the Board in October 
2005, the Board denied the veteran's application to reopen a 
claim of service connection for an eye disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in an October 2006 
order granted the parties' joint motion for remand, vacating 
the Board's October 2005 decision and remanding the case for 
compliance with the terms of the joint motion.

When this matter was again before the Board in March 2007, it 
was remanded to afford the veteran an opportunity to testify 
at hearing.  In May 2007, the veteran responded that he did 
not wish to testify at either an RO or Board hearing because 
he was unable to travel to Nashville.  Accordingly, the Board 
finds that there is no outstanding hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue certified for appeal to the Board involves whether 
there is new and material evidence to reopen a claim of 
service connection for an eye disorder.  As the RO has 
acknowledged, the veteran asserts that a July 1947 decision 
that denied service connection for an eye disorder contains 
clear and unmistakable error; however, to date, the RO has 
taken no action with respect to his clear and unmistakable 
error claim.

An unappealed rating decision is final in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).  As such, the veteran's 
challenge to the July 1947 rating decision is inextricably 
intertwined with his application to reopen a claim of service 
connection for an eye disorder because finality presumes the 
absence of clear and unmistakable error, i.e., if a prior 
adjudication contains clear and unmistakable error, it did 
not become final.  Id; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, the Board must defer 
consideration of the veteran's application to reopen his 
claim of service connection for an eye disorder until the RO 
adjudicates, in the first instance, his clear and 
unmistakable error claim.  See Huston v. Principi, 18 Vet. 
App. 395, 402-03 (2004).  

In this regard, the Board observes that in an October 1986 
decision, the Board denied service connection for an eye 
disorder.  In remanding this case in light of the veteran's 
assertion that the July 1947 RO decision contained clear and 
unmistakable error, the Board notes that the veteran is on 
notice that the unappealed July 1947 rating decision may have 
been subsumed by the October 1986 Board decision that 
likewise denied the merits of the veteran's eye disorder 
claim.  See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000); Manning v. Principi, 16 Vet. App. 534, 540-41 (2002) 
(regarding delayed subsuming).  To date, the veteran has not 
alleged that the October 1986 Board decision contains clear 
and unmistakable error.  

In light of the foregoing, the Board has no discretion and 
must remand this case to the AMC for its initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must adjudicate the issue 
of clear and unmistakable error in the 
RO's July 1947 rating decision that 
denied service connection for eye 
disability.  Thereafter, if 
appropriate, the AMC must reconsider 
the veteran's application to reopen a 
claim of service connection for eye 
disorder.

2.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his attorney an 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

